t c memo united_states tax_court daniel sadek petitioner v commissioner of internal revenue respondent docket no filed date steven ray mather for petitioner eric m heller for respondent memorandum findings_of_fact and opinion goeke judge this matter is before the court on the parties’ cross- motions to dismiss for lack of jurisdiction respondent argues that the petition was filed untimely petitioner however claims that a valid notice_of_deficiency was not mailed to his last_known_address we hold that the petition was untimely filed and grant respondent’s motion to dismiss findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the stipulated exhibits are incorporated herein by this reference petitioner resided in california when his petition was filed respondent determined deficiencies in petitioner’s federal_income_tax of dollar_figure and dollar_figure for and respectively respondent also determined additions to tax of dollar_figure for failure to pay for under sec_6651 of dollar_figure for failure_to_file for under sec_6651 of dollar_figure for failure to pay for under sec_6651 and of dollar_figure for failure to pay estimated income_tax for under sec_6654 accuracy-related_penalties totaling dollar_figure were also determined under sec_6662 on date a notice_of_deficiency was mailed by certified mail to petitioner’s california address and his nevada address petitioner filed his petition with this court on date i respondent’s attempts to determine petitioner’s last_known_address according to respondent’s records the california address was petitioner’s last_known_address when the notice_of_deficiency was mailed at that time 1unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure petitioner’s most recently filed and processed federal tax_return was for petitioner’s return was filed on date and reported the california address the nevada address was the address of record in a bankruptcy proceeding petitioner filed on date petitioner’s bankruptcy case was dismissed on date petitioner resided out of the country in beirut lebanon when the notice_of_deficiency was mailed to him appeals officer ao laura zhou was assigned to petitioner’s case and petitioner was represented by patrick mcginnis during the pendency of petitioner’s appeal ao zhou and mr mcginnis communicated about petitioner’s location mr mcginnis informed ao zhou that petitioner was out of the country but ao zhou was unable to get a new address from mr mcginnis despite repeated attempts ao zhou never spoke directly with petitioner and mr mcginnis represented to ao zhou that petitioner had cut off contact with him as well ii petitioner’s contact with u s government officials in beirut petitioner resided in beirut lebanon from date through date during this time petitioner was the subject of an ongoing investigation by the federal bureau of investigation fbi relating to his mortgage lending company which went out of business in fbi agent paul bonin was assigned to the investigation regarding petitioner agent bonin was aware that petitioner had left the country but was unable to provide an exact date he was subsequently informed when petitioner returned to the country although the investigation had closed by that point while out of the country petitioner made several phone calls to fbi agents assigned to his case including agent bonin inquiring about the status of the investigation agent bonin knew that petitioner was out of the country but did not have a specific address for petitioner it is not fbi policy to share details of an ongoing criminal investigation with respondent’s non-law-enforcement employees and agent bonin would not have shared any information with a member of respondent’s civil division petitioner conceded he did not provide a new address to respondent nor did he file a change_of address form with the u s postal service opinion the tax_court is a court of limited jurisdiction and we may exercise that jurisdiction only to the extent authorized by congress naftel v commissioner 2the fbi investigation concluded while petitioner was in lebanon but an exact date does not appear in the record 85_tc_527 the court’s jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition id pincite see sec_6212 and sec_6213 rule a c the commissioner must mail the notice_of_deficiency to the taxpayer’s last_known_address if the commissioner fails to do so we have no jurisdiction over the matter 378_f2d_37 9th cir if however the notice is properly sent the taxpayer must file his petition within the statutorily proscribed period or we are likewise without jurisdiction id petitioner argues that we lack jurisdiction because a valid notice_of_deficiency was never mailed to his last_known_address respondent counters that we lack jurisdiction because petitioner failed to file a timely petition it is clear to us that we do not have jurisdiction over this dispute nevertheless since the basis for our dismissal may affect respondent’s or petitioner’s rights and remedies under the law we must determine the proper ground for dismissal see 116_tc_255 63_tc_193 i the notice_of_deficiency was sent to petitioner’s last_known_address if the secretary determines a deficiency he may send notice of the deficiency to the taxpayer by certified mail sec_6212 such a notice is a necessary prerequisite to this court’s having jurisdiction to redetermine a deficiency rule a the dispute in this case is over the proper address to send the notice_of_deficiency to respondent claims that the notice is properly addressed to petitioner’s last_known_address petitioner claims that respondent was or should have been aware that the addresses he sent the notice to were no longer valid petitioner would have us impose an undue investigatory burden onto respondent and impute to him the knowledge of the entire federal government we decline to do so sec_6212 provides that a deficiency_notice sent to the taxpayer’s last_known_address shall be sufficient see 62_tc_367 aff’d without published opinion 538_f2d_334 9th cir sec_301_6212-2 proced admin regs further explains a taxpayer’s last_known_address is the address that appears on the taxpayer’s most recently filed and properly processed federal tax_return unless the internal_revenue_service irs is given clear and concise notification of a different address at the time the notice_of_deficiency was mailed petitioner’s most recently filed and properly processed federal tax_return was for that return reported the california address petitioner failed to file a federal tax_return for and his returns for through were not filed until date further petitioner provided no notification to respondent of a different address our job is to determine what respondent knew regarding petitioner’s last_known_address not what may in fact be petitioner’s most current address see alta sierra vista inc v commissioner t c pincite petitioner argues that respondent had ample notification that he no longer resided at the california or the nevada address first petitioner argues that the bankruptcy proceeding respondent relied on to ascertain the nevada address also showed that the automatic_stay had been lifted to allow secured creditors to foreclose on both the california and nevada properties this argument is unavailing for several reasons as respondent points out the public bankruptcy filings show only that the automatic_stay was lifted to allow for a foreclosure sale they do not provide evidence that any foreclosure sale actually took place furthermore even assuming a foreclosure sale occurred the only different address provided in the bankruptcy filings was the nevada address which respondent sent a copy of the deficiency notification to finally sec_301_6212-2 proced admin regs makes clear that change_of address information that a taxpayer provides to a third party is not clear and concise notification of a different address next petitioner argues that v irtually the entire federal government knew where petitioner was this argument too is without merit although petitioner presented evidence that the fbi was aware he had left the country and was spending time in lebanon former fbi agent bonin testified at trial that he had had no specific address for petitioner further even if he had had an address for petitioner agent bonin testified he would not have shared any information about his investigation with respondent’s civil division petitioner also claims that he renewed his u s passport while in beirut and provided the state department with his lebanon address as part of that process however no corroborating evidence was ever introduced to show an address was actually provided morever even if petitioner provided an address to the state department while in lebanon change_of address information that a taxpayer provides to another government agency is not clear and concise notification of a different address sec_301_6212-2 proced admin regs finally petitioner argues that respondent had actual notice that petitioner no longer resided at either address he sent the notice_of_deficiency to this notice petitioner argues was given when his representative mr mcginnis told ao zhou that his client was out of the country however the record of ao zhou’s and mr mcginnis’s interactions show mr mcginnis himself did not have a different address for petitioner ao zhou made repeated attempts to obtain an address from mr mcginnis but to no avail petitioner suggests respondent was not diligent enough in his efforts to obtain petitioner’s new address but petitioner’s own representative could not find petitioner and petitioner admitted he had little communication with mr mcginnis the commissioner must exercise reasonable diligence in ascertaining the taxpayer’s correct address 744_f2d_674 9th cir quoting alta sierra vista inc v commissioner t c pincite rev’g tcmemo_1983_52 respondent argues that wallin may not apply because he was not aware that the address on file for petitioner was invalid we find no such triggering requirement in the standard applied in wallin petitioner would have us hold that respondent fell short of the mark in his efforts to determine petitioner’s last_known_address however a dministrative realities demand that the burden fall upon the taxpayer to keep the commissioner informed as to his proper address alta sierra vista inc v commissioner t c pincite in light 3the court_of_appeals held that in light of the fact that the irs had notice that wallin had moved the commissioner did not exercise reasonable diligence 744_f2d_674 9th cir rev’g tcmemo_1983_52 however the court_of_appeals did not hold that this was a prerequisite to applying the reasonable diligence standard id of this burden we are convinced that respondent exercised the appropriate level of diligence in seeking petitioner’s last_known_address in wallin the commissioner took several steps to find the taxpayer’s last_known_address the court_of_appeals however held his efforts to be insufficient because the commissioner could have found the correct address by performing a simple computer search in his own records wallin v commissioner f 2d pincite no analogous situation exists here respondent could not have found petitioner’s last_known_address by merely searching his internal records in fact all of the records respondent had for petitioner indicated that he still resided at the california address at the time respondent mailed the notice_of_deficiency petitioner’s last_known_address was the california address petitioner claims he did not become aware of respondent’s notice_of_deficiency until returning to the united_states in date however by merely mailing the notice to petitioner’s last_known_address respondent satisfied the statutory notice procedure petitioner admits he never updated his address with respondent even if v irtually the entire federal government knew where petitioner was respondent did not petitioner had ample opportunity and means to update his address with respondent he chose not to do so and now must accept the consequences of his failure see alta sierra vista inc v commissioner t c pincite ii this court has no jurisdiction over petitioner’s untimely filed petition having found that the notice_of_deficiency was mailed to petitioner’s last_known_address on date we must now determine whether we have jurisdiction to hear petitioner’s claim to be valid a petition must be filed w ithin days or days if the notice is addressed to a person outside the united_states after the notice_of_deficiency is mailed sec_6213 this rule applies even if the taxpayer never receives the notice dewelles v commissioner f 2d pincite in this case however petitioner was involved in a bankruptcy proceeding in las vegas nevada at the time the notice was mailed 4petitioner initially claimed that respondent sent the notice_of_deficiency beyond the statutory period we find this argument without merit generally sec_6501 provides that the commissioner must assess any income_tax or issue a notice_of_deficiency within three years after a taxpayer files a return in this case respondent issued a deficiency_notice on date petitioner did not file his return until date less than three years before the notice’s issuance additionally petitioner did not file a return at all therefore there is no limitations_period sec_6501 5there is a question in this case as to whether the or the 150-day period would apply petitioner resided in lebanon at the time the notice_of_deficiency was mailed but the notice was addressed to petitioner’s last_known_address which was in the united_states without answering this question we will assume the 90-day period applies application of either period would reach the same result--ie the petition was untimely and the automatic_stay barred his filing a petition the 90-day filing deadline was suspended while the automatic_stay was in effect and for days after it was lifted sec_6213 petitioner’s bankruptcy case was dismissed on date and the automatic_stay was lifted thereafter petitioner had until date which was not a saturday sunday or legal_holiday in the district of columbia to file his petition with the court see sec_6213 f instead petitioner waited until date to file--big_number days beyond the statutory period for doing so petitioner filed his petition over four years after the statutory window for doing so closed he nevertheless seeks remedy with this court but we are without jurisdiction to hear his case petitioner’s motion to dismiss will be denied and respondent’s motion to dismiss for lack of jurisdiction must be granted in reaching our holding we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit 6respondent suggests that the automatic_stay in petitioner’s bankruptcy proceeding was in fact lifted on date for the purposes of this opinion it is not necessary to make a factual finding as to whether the automatic_stay was lifted on date or date in either event petitioner’s petition was filed beyond the statutory period for filing a petition in this case to reflect the foregoing an appropriate order and order of dismissal for lack of jurisdiction will be entered
